EXHIBIT EXECUTION VERSION DATED LEMANNVILLE NAVIGATION INC. - and - TURNEVILLE NAVIGATION INC. as joint and several Borrowers -and - LLOYDS TSB BANK PLC as Lender LOAN AGREEMENT Loan Facility of up to $9,900,000 INDEX No. Description Page 1. ‎DEFINITIONS AND INTERPRETATION 3 2. ‎THE LOAN 11 ‎3. DRAWDOWN 11 ‎4. REPAYMENT 12 ‎5. PREPAYMENT 12 ‎6. INTEREST PERIODS 13 7. ‎INTEREST AND DEFAULT INTEREST 14 ‎8. PAYMENTS 15 ‎9. NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION 16 ‎10. ACCOUNTS OF THE LENDER 16 ‎11. APPLICATIONS OF RECEIPTS 17 ‎12. CONDITIONS PRECEDENT 17 ‎13. SECURITY 18 14. REPRESENTATIONS AND WARRANTIES 19 ‎15. UNDERTAKINGS OF THE BORROWER 22 ‎16. EVENTS OF DEFAULT 26 ‎17. FEES, EXPENSES AND INDEMNITIES 29 ‎18. CHANGES IN CIRCUMSTANCES 31 ‎19. INCREASED COST 33 ‎20. ILLEGALITY 34 ‎21. JOINT AND SEVERAL LIABILITY 35 ‎22. ASSIGNMENTS AND TRANSFERS 36 ‎23. SET-OFF 37 ‎24. MISCELLANEOUS 37 ‎25. NOTICES 38 ‎26. APPLICABLE LAW AND JURISDICTION 40 SCHEDULE 1 - FORM OF NOTICE OF DRAWDOWN 42 SCHEDULE 2 CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE 43 SCHEDULE 3DETAILS OF THE VESSELS 45 SCHEDULE 4 Mandatory Cost formulae 46 THIS AGREEMENT is made on2008 BETWEEN 1. LEMANNVILLE NAGIVATION INC. and TURNEVILLE NAVIGATION INC as joint and several Borrowers; and 2.LLOYDS TSB BANK PLC as Lender. WHEREAS The Lender has agreed to make available to the Borrowers, as joint and several borrowers, a loan facility of up to $9,900,000 to assist the Borrowers in financing (in part) the deposit to be made by the relevant Borrower pursuant to the MOAs. IT IS AGREED AS FOLLOWS 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement, including the Recital, the following expressions shall have the following meanings: "Applicable Margin" means 1.30% per annum; "Banking Day" means a day (excluding Saturdays and Sundays) on which dealings in deposits in Dollars may be carried out in the London Interbank Market and on which banks and foreign exchange markets are open for business in London, Athens and (if payment or other dealing is required to be made on that day) in New York City and (in the case of payment) the place to which such payment is required to be made; "Basel II" means the revision to the Basel Accord as contemplated by the revised framework entitled "International Convergence of Capital Measurement and Capital Standards: a Revised Framework" published by the Basel Committee on Banking Supervision on 26 June, 2004, as such revision may be implemented in the United Kingdom, the EEA and the EU (including, for the avoidance of doubt, by way of changes to the EU Capital Adequacy Directive); "Basel Accord" means the accord on minimum capital requirements for internationally active banks promulgated in 1988 by the Basel Committee on Banking Supervision as amended prior to the date of this Agreement; "Borrower" means either of Lemannville Navigation Inc. or Turneville Navigation Inc., each incorporated under the laws of the Republic of the Marshall Islands with its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 and "Borrowers" means either of them; "Breakage Costs" means, in the case of any prepayment of the whole or any part of the Loan, such amount as shall be certified by the Lender as being necessary to compensate the Lender for any loss (excluding loss of profit), penalty or expense incurred or to be incurred by the Lender on account of funds borrowed in order to make, fund or match the Loan (or any part thereof) including any losses, penalties or expenses (including, without limitation, loss of profit calculated on a mark to market basis) incurred by the Lender in connection with, any interest rate swap arrangement entered into by the Lender to hedge any exposure arising under this Agreement or in terminating or reversing or otherwise in connection with, any open position arising under this Agreement; "Commitment Period" means the period commencing on the date of this Agreement and ending on the earlier of (a) 31 May 2008, (b) the final Drawdown Date and (c) the date on which the Lender's obligation to make available the Loan (or any part thereof) is cancelled; "Consolidated Net Finance Charges" means, for each Measurement Period, the aggregate amount of the accrued interest, commission, fees, discounts, prepayments, penalties or premiums and other finance payments in respect of borrowings whether paid, payable or capitalised by any member of the Group in respect of that Measurement Period: (a) excluding any such obligations owed to any other member of the Group; (b) including the interest element of leasing and hire purchase payments; (c) including any accrued commission, fees, discounts and other finance payments payable by any member of the Group under any interest rate hedging arrangement; (d) deducting any accrued commission, fees, discounts and other finance payments owing to any member of the Group under any interest rate hedging instrument; and (e) deducting any accrued interest owing to any member of the Group on any deposit or bank account; "Construction Total Loss" means a total loss of a Vessel as defined in each of the Shipbuilding Contracts; "Corporate Guarantee" means the guarantee to be executed by the Corporate Guarantor in favour of the Lender in the agreed form; "Corporate Guarantor" means Omega Navigation Enterprises Inc., a corporation organised and existing under the laws of the Republic of the Marshall Islands with its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960; "Current Assets" means, as at any date, the value at that date of the current assets of the Group on a consolidated basis determined in accordance with generally accepted accounting principles consistently applied; "Current Liabilities" means, as at any date, the value at that date of the current liabilities of the Group on a consolidated basis determined in accordance with generally accepted accounting principles consistently applied (but excluding any repayments of principal that fall due in respect of anylong-term debt within 12 months after the date of determination of the current liabilities); "Default Rate" means the annual rate of interest determined in accordance with Clause 7.3; "Delivery Date" means, in relation to each Vessel, the date on which such Vessel is delivered by the Seller to the relevant Borrower pursuant to the applicable MOA; "Deposit" means, in relation to each MOA, the deposit to be lodged in the Deposit Account by the applicable Borrower; "Deposit Account" means, in relation to each Vessel, the joint account opened by the applicable Borrower and the Seller with Deutsche Schiffsbank AG pursuant to the applicable
